PER CURIAM.
In these two consolidated direct criminal appeals, we reverse the restitution order, which directed appellants, jointly and severally, to pay $29,860.97 to the State of Florida, and remand with directions that the trial court enter an amended order directing appellants to pay $1,089.30 in restitution. See Glaubius v. State, 688 So.2d 913 (Fla.1997) (the loss or damage which may be compensated for by restitution must be either directly or indirectly related to the' defendant’s offense). In all other respects, we affirm.
AFFIRMED IN PART; REVERSED IN PART; and REMANDED, with directions.
ALLEN, WEBSTER and BROWNING, JJ., Concur.